United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2780
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                  Melvin Nolan

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                             Submitted: June 18, 2021
                              Filed: August 12, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________


PER CURIAM.

     Melvin E. Nolan violated his supervised release. The district court 1 sentenced
him to 12 months and one day of imprisonment, followed by 12 months of


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
supervised release. Nolan appeals. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       Nolan was on supervised release for a 2003 conviction. In 2019, he violated
his supervised release by using methamphetamine and traveling without
authorization. He was ordered to complete a residential reentry program. After
completing it, he again violated his supervised release by failing to live at his sister’s
house (his approved residence). In July 2020, after failed attempts to reach Nolan
there, probation officers visited his sister’s house. She said he had not come home
for 24 days. His probation officer then discovered that he had received three traffic
citations for driving without a valid license, a seatbelt, or insurance.

       Nolan argues he did not actually violate his supervised release, but even if he
did, the court’s sentence is an abuse of discretion. “A district court may revoke
supervised release if the government proves by a preponderance of the evidence that
the defendant violated a condition of supervised release.” United States v. Long,
843 F.3d 338, 340 (8th Cir. 2016). See also 18 U.S.C. § 3583(e)(3). “This court
reviews for abuse of discretion a revocation of supervised release, and for clear error
subsidiary factfinding as to whether or not a violation occurred.” Long, 843 F.3d at
340. “A revocation is reversed only if this court has a definite and firm conviction
that the District Court was mistaken.” Id. at 340-41.

      The district court did not clearly err in finding that Nolan violated his
supervised release. He admits receiving three traffic citations and not telling his
probation officer.

       Citing no authority, Nolan argues that his residence never changed, although
he was often staying elsewhere. The terms of his supervised release required him to
“notify the probation officer ten days prior to any change in residence.” (Emphasis
added.) Though he disputes the length of his absence, he concedes it was at least 14
days, and the district court found it was 24 days. The district court did not clearly
err by finding this constituted a change to his residence. Cf. United States v. Terry,
605 Fed. Appx. 808, 811 (11th Cir. 2015) (per curiam) (“We conclude the district
court heard sufficient evidence to find by a preponderance of the evidence that, by
                                          -2-
spending a significant number of nights away from his approved residence and at
the home of his girlfriend, [the defendant] established a new residence under the
Alabama code for which he failed to register.”).

       The court’s within-guidelines sentence was not unreasonable. See United
States v. DeMarrias, 895 F.3d 570, 573-74 (8th Cir. 2018) (sentence is unreasonable
“if the district court fails to consider a relevant factor that should have received
significant weight, gives significant weight to an improper or irrelevant factor, or
considers only the appropriate factors but commits a clear error of judgment in
weighing those factors”); United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (“If the defendant’s sentence is within the Guidelines range, then
we may but [are] not required to, apply a presumption of reasonableness.” (alteration
in original) (internal quotations and citations omitted)). Nolan had already violated
his supervised release twice in 2019. The district court was entitled to conclude that
the latest violations were serious, outweighing Nolan’s employment, current
abstention from drugs, or the reasons for his violations. See 18 U.S.C. § 3583(e),
citing § 3553(a)(1) (directing courts to consider the “history and characteristics of
the defendant” when sentencing).

                                    *******

      The judgment is affirmed.
                           ____________________________




                                         -3-